COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Frank and Humphreys
Argued at Chesapeake, Virginia


ROOSEVELT GREEN
                                              MEMORANDUM OPINION * BY
v.      Record No. 2945-01-1                   JUDGE ROBERT P. FRANK
                                                 NOVEMBER 5, 2002
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                       Frederick H. Creekmore, Judge

               Randolph D. Stowe for appellant.

               Susan M. Harris, Assistant Attorney General
               (Jerry W. Kilgore, Attorney General, on
               brief), for appellee.


        Roosevelt Green (appellant) was convicted in a bench trial of

possession of a firearm by a convicted felon, in violation of Code

§ 18.2-308.2.       On appeal, he contends the trial court erred in

taking judicial notice of his age at the time of the predicate

juvenile adjudication.       For the reasons stated, we reverse the

firearm conviction.

                                 BACKGROUND

        Appellant appeared before the Chesapeake Circuit Court for

trial on a charge of possession of a firearm by a felon. 1       After



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
        1
            At the time of this offense, Code § 18.2-308.2 stated, in
part:
appellant was sworn, the trial court conducted a colloquy,

pursuant to Rule 3A:18, to determine if his plea was voluntary.

In response to these questions, appellant stated his name and

indicated he was twenty-one years old, born on April 28, 1980.

     The Commonwealth then presented its evidence.   To prove the

predicate felony conviction, the Commonwealth offered three orders

of the Chesapeake Juvenile and Domestic Relations District Court,

dated April 22, 1997, May 15, 1997, and October 29, 1997.    These

orders indicated appellant was adjudicated delinquent in 1997 for

committing a grand larceny.   None of these orders indicated

appellant's date of birth, the date that the grand larceny

occurred, or his age at the time of the larceny.   Appellant did

not testify.

     At the conclusion of the Commonwealth's case, appellant moved

to strike the evidence, arguing the Commonwealth had not proved he


          A. It shall be unlawful for . . . (ii) any
          person under the age of twenty-nine who was
          found guilty as a juvenile fourteen years of
          age or older at the time of the offense of a
          delinquent act which would be a felony if
          committed by an adult, whether such
          conviction or adjudication occurred under
          the laws of this Commonwealth, or any other
          state, the District of Columbia, the United
          States or any territory thereof, to
          knowingly and intentionally possess or
          transport any firearm or to knowingly and
          intentionally carry about his person, hidden
          from common observation, any weapon
          described in § 18.2-308 A.

(Emphasis added.)


                               - 2 -
was at least fourteen years old when the grand larceny occurred,

as required by Code § 18.2-308.2(A)(ii). 2   The Commonwealth

responded that the court could take judicial notice of appellant's

age, and the trial court agreed, stating appellant's "testimony as

to his age today would negate that defense."

                              ANALYSIS

     The issue before us is whether, in this case, the trial court

properly took judicial notice of appellant's age at the time of

the offense, based on appellant's answers during the colloquy.

Clearly, the Commonwealth did not introduce evidence of

appellant's age at the time of the predicate offense.

Additionally, appellant's answers during the colloquy did not

suggest when the offense occurred or his age at that time.

          "Judicial notice permits a court to
          determine the existence of a fact without
          formal evidence tending to support that
          fact." Scafetta v. Arlington County, 13
Va. App. 646, 648, 414 S.E.2d 438, 439,
          aff'd on reh'g, 14 Va. App. 834, 425 S.E.2d
807 (1992). "A trial court may take
          judicial notice of those facts that are
          either (1) so 'generally known' within the
          jurisdiction or (2) so 'easily
          ascertainable' by reference to reliable
          sources that reasonably informed people in
          the community would not regard them as
          reasonably subject to dispute." Taylor v.

     2
       At times, appellant argued no evidence proved he was at
least fourteen years old at the time of adjudication. The
Commonwealth's attorney was equally confused, responding, "[H]e
told the court he was twenty-one. This is a 1997 conviction.
He had to be older than fourteen years." This exchange clearly
focused on appellant's age at adjudication, not at the time of
the offense.


                               - 3 -
          Commonwealth, 28 Va. App. 1, 7-8, 502 S.E.2d
113, 116 (1998) (en banc) (citations
          omitted).

Thomas v. Commonwealth, 36 Va. App. 326, 331-32, 549 S.E.2d 648,

650-51 (2001).

          Judicial notice is a short cut to avoid the
          necessity for the formal introduction of
          evidence in certain cases where there is no
          need for such evidence. It is a rule of
          necessity and public policy in the
          expedition of trials. It relieves the party
          from offering evidence because the matter is
          one which the judge either knows or can
          easily discover.

Williams v. Commonwealth, 190 Va. 280, 291, 56 S.E.2d 537, 542

(1949).

     No evidence was presented or noticed regarding the date on

which the grand larceny occurred or appellant's age on that date. 3

Not knowing the date of the offense, the trial court could not

determine appellant's age at the time of the larceny.4   The

offense could have occurred three months or three years prior to

the adjudication.   Appellant could have been at large for several

years.




     3
       The juvenile petition, with the larceny offense date, was
not included in the orders submitted to the trial court.
     4
       For the purposes of this opinion, we address neither the
Commonwealth's argument that the trial court properly took
judicial notice of appellant's date of birth nor appellant's
argument that the Fifth Amendment of the United States
Constitution bars the use of the colloquy as evidence against
him. These issues are unnecessary to the resolution of this
appeal.

                               - 4 -
     The trial court simply assumed the offense occurred within

three years prior to the adjudication date.   The trial court

erroneously took judicial notice of a fact, the date of the

offense, when that fact was not "generally known" nor so easily

ascertainable that reasonably informed people in the community

would not regard the date as subject to dispute.   See Thomas, 36
Va. App. at 331-32, 549 S.E.2d at 650-51.

     The Commonwealth argues appellant's appeal is a collateral

attack on the predicate offense.   Clearly, appellant does not

attack the validity of the grand larceny conviction.   He argues

only that the Commonwealth failed to prove appellant's age at the

time the larceny was committed, thereby failing to prove an

element of the possession offense.    See Jimenez v. Commonwealth,

241 Va. 244, 251, 402 S.E.2d 678, 682 (1991) (finding the

Commonwealth failed to present any evidence on an element of the

charged offense, therefore, defendant could not be convicted of

that offense).

     Finding the Commonwealth did not prove appellant's age at the

time of the predicate offense, we reverse appellant's conviction

and dismiss.

                                            Reversed and dismissed.




                              - 5 -